                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MICHAEL HARRINGTON,                              :
                                                 :     Case No. 2:17-cv-736
               Plaintiff,                        :
                                                 :     JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :
DELTA CAREER EDUCATION                           :     Magistrate Judge Jolson
CORPORATION, ET AL.,                             :
                                                 :
               Defendant.                        :

                                             ORDER

       This matter comes before the Court on Plaintiff’s Motion for Damages. (ECF No. 53).

This Court previously awarded Plaintiff $11,739 in attorney’s fees and scheduled a hearing for

Plaintiff to submit evidence for this Court to consider on the remaining claims for equitable and

compensatory damages. (ECF No. 54). At the evidentiary hearing, Plaintiff submitted an

affidavit detailing support for damages including front pay, back pay and loss of benefits totaling

$220,458.33. (ECF No. 54). Additionally, Plaintiff requested $876.82 for costs supported by an

earlier affidavit. (ECF No. 53-1). Because Plaintiff’s submissions meet the requirements of the

Sixth Circuit, set forth in this Court’s earlier Order, this Court hereby GRANTS Plaintiff’s

Motion. Plaintiff shall be awarded damages in the amount of $220,458.33 and costs in the

amount of $876.82, for a total judgment of $221,335.15. This case is CLOSED.

       IT IS SO ORDERED.

                                                       s/ Algenon L. Marbley
                                                     ALGENON L. MARBLEY
                                                     UNITED STATES DISTRICT JUDGE
DATED: July 12, 2019
